19-1420
     Chen v. Wilkinson
                                                                               BIA
                                                                       A098 113 319
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 2nd day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            GUIDO CALABRESI,
 9            JOSÉ A. CABRANES,
10                 Circuit Judges.
11   _____________________________________
12   DAN LIN-CHEN, AKA DAN CHEN,
13            Petitioner,
14
15                       v.                                  19-1420
16                                                           NAC
17   ROBERT M. WILKINSON, ACTING
18   UNITED STATES ATTORNEY GENERAL,
19            Respondent. 1
20   _____________________________________
21
22   FOR PETITIONER:                     Richard Tarzia, Esq., Belle Mead,
23                                       NJ.
24
     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Acting Attorney General Robert M. Wilkinson is automatically
     substituted for former Acting Attorney General Jeffrey A. Rosen
     as Respondent.
 1   FOR RESPONDENT:                 Assistant Attorney General; Nancy
 2                                   Friedman, Senior Litigation
 3                                   Counsel, Margaret A. O’Donnell,
 4                                   Trial Attorney; Office of
 5                                   Immigration Litigation, United
 6                                   States Department of Justice,
 7                                   Washington, DC.

 8        UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12        Petitioner Dan Lin-Chen, a native and citizen of the

13   People’s Republic of China, seeks review of an April 17, 2019,

14   decision    of   the    BIA   denying   her   motion    to    reopen   and

15   reconsider.      In re Dan Lin-Chen, No. A098 113 319 (B.I.A.

16   Apr. 17, 2019).        We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18        We review the BIA’s denial of a motion to reopen or

19   reconsider for abuse of discretion.            Ali v. Gonzales, 448

20   F.3d 515, 517 (2d Cir. 2006); Jin Ming Liu v. Gonzales, 439

21   F.3d 109, 111 (2d Cir. 2006).           The BIA did not abuse its

22   discretion in denying Lin-Chen’s 2018 motion as untimely

23   either as a motion to reopen or reconsider because her removal

24   order was final in 2007.        See 8 U.S.C. § 1229a(c)(6) (giving

25   30   days    from   challenged     decision    to      file   motion   to
                                         2
 1   reconsider), (7)(C)(i) (giving 90 days from final order to

 2   file motion to reopen).

 3       Additionally, the BIA’s alternate denial on the merits

 4   was correct.     Lin-Chen argued that under Pereira v. Sessions,

 5   138 S. Ct. 2105, 2114 (2018), the immigration court lacked

 6   jurisdiction over her removal proceedings because her notice

 7   to appear (“NTA”) omitted the date and time of her initial

 8   hearing.   Pereira held that an NTA that fails to designate

 9   the time or place of an initial hearing in removal proceeding

10   is not a “notice to appear under section 1229(a)” and does

11   not trigger the stop-time rule ending the noncitizen’s period

12   of continuous presence in the United States for purposes of

13   cancellation of removal.          138 S. Ct. at 2113–20.         However,

14   Lin-Chen   did    not     apply    for    cancellation      of   removal.

15   Instead, she argues that Pereira also renders an NTA that

16   omits this information inadequate to vest jurisdiction in the

17   immigration court.        Lin-Chen’s argument is foreclosed by

18   Banegas Gomez v. Barr, 922 F.3d 101, 110–12 (2d Cir. 2019),

19   which held that an NTA that omits the date and time of the

20   hearing is nevertheless adequate to vest jurisdiction in the

21   immigration    court as    long    as    the   noncitizen    received   a


                                         3
 1   subsequent hearing notice with the missing information.   922

 2   F.3d at 110–12.   Although Lin-Chen’s NTA did not contain the

 3   hearing information, she received subsequent notice of her

 4   hearings and appeared at them.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   4